IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46358

STATE OF IDAHO,                                )
                                               )   Filed: April 10, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
ADAM JACOB MADSEN,                             )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Adam Jacob Madsen pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1)(F). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Madsen to a unified term of seven years, with a minimum period of confinement
of two years, to run concurrently with other unrelated sentences. However, the district court
retained jurisdiction and sent Madsen to participate in the rider program. Following successful
completion of his rider, the district court suspended the sentence and placed Madsen on
probation. Thereafter, Madsen violated the terms of his probation. The district court revoked
probation and ordered execution of his original sentence. Madsen filed an I.C.R. 35 motion,

                                               1
which the district court denied. Madsen appeals, arguing that the district court erred in not
reducing Madsen’s sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Madsen’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Madsen’s
Rule 35 motion is affirmed.




                                              2